Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4765 Dreyfus New York AMT-Free Municipal Bond Fund (formerly, Dreyfus Premier New York AMT-Free Municipal Bond Fund) (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/08 FORM N-CSR Item 1. Reports to Stockholders. -2- Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 20 Statement of Assets and Liabilities 21 Statement of Operations 22 Statement of Changes in Net Assets 24 Financial Highlights 27 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Important Tax Information 38 Information About the Review and Approval of the Funds Management Agreement 43 Board Members Information 46 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus New York AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus New York AMT-Free Municipal Bond Fund, covering the 12-month period from December 1, 2007, through November 30, 2008. The U.S. and global economies suffered during the reporting period amid a financial crisis that sparked sharp declines in virtually all areas of the financial markets, including municipal bonds. According to our Chief Economist, four key elements fueled the crisis: a sharp decline in home prices; high leverage and an ambiguous private/public status at mortgage agencies Fannie Mae and Freddie Mac; high leverage among financial institutions, especially investment banks; and regulatory policies and behaviors that exacerbated financial stresses.The governments and central banks of major industrialized nations have responded with massive interventions, including nationalizing some troubled financial institutions, providing loans to others and guaranteeing certain financial instruments. However, the U.S. and global financial systems remain fragile, and economic weakness is likely to persist. In our view, todays investment environment is rife with near-term challenges and long-term opportunities. Now more than ever, it is important to ensure that your investments are aligned with your current needs, future goals and attitudes toward risk.We urge you to speak regularly with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation December 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2007, through November 30, 2008, as provided by Joseph P. Darcy, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended November 30,2008,Dreyfus NewYork AMT-Free Municipal Bond Funds Class A, B and C shares produced total returns of 6.36%, 6.79% and 7.07%, respectively. 1 The Barclays Capital Municipal Bond Index (the Index), the funds benchmark, achieved a total return of 3.61% for the same period. 2 In addition, the average total return for all funds reported in the Lipper New York Municipal Debt Funds category was 8.37% . 3 A severe financial crisis and economic slowdown produced heightened volatility among many asset classes, including municipal bonds.The fund produced lower returns than its benchmark, which does not reflect fees and expenses like a mutual fund, and higher returns than its Lipper category average, primarily due to its emphasis on higher-quality securities. The Funds Investment Approach The fund seeks to maximize current income exempt from federal, New York state and NewYork city income taxes to the extent consistent with the preservation of capital.To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal, NewYork state and NewYork city personal income taxes. The fund also seeks to provide income exempt from the federal alternative minimum tax (AMT).The fund will invest at least 70% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. For additional yield, the fund may invest up to 30% of its assets in municipal bonds rated below investment grade (high yield or junk bonds) or the unrated equivalent as determined by Dreyfus. Under normal market conditions, the dollar-weighted average maturity of the funds portfolio is expected to exceed 10 years. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we may The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) assess the current interest-rate environment and the municipal bonds potential volatility in different rate environments. We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices. A portion of the funds assets may be allocated todiscountbonds,which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation to either discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We may also look to select bonds that are most likely to obtain attractive prices when sold. Economic Slump, Financial Crisis Hurt Municipal Bonds A credit crisis began to send shockwaves throughout the global financial markets before the reporting period began. Market turmoil continued into 2008 when highly leveraged institutional investors were forced by losses among mortgage- and asset-backed securities to sell their more liquid and creditworthy holdings,including municipal bonds.In addition, the credit crisis produced difficult liquidity conditions in the auction-rate securities market and massive losses among municipal bond insurers.As a result, investors responded negatively to municipal bonds carrying third-party insurance. The effects of these developments were exacerbated by declining housing prices, rising unemployment and plummeting consumer confidence, which weighed heavily on the U.S. economy. Particularly heavy losses among municipal bonds in February 2008 were followed by a rebound in the spring, when the Federal Reserve Board reassured investors by participating in the rescue of a major investment bank.The market rally proved to be short-lived, however, as the credit crisis mushroomed into a global financial crisis over the summer, when a number of major financial institutions collapsed, requiring government bailouts. These factors put renewed pressure on the fiscal conditions of most states and municipalities.The state and city of New York were particularly hard-hit by massive job losses on Wall Street.As of the reporting 4 periods end, both the state and city were searching for ways to bridge projected revenue shortfalls. Lower Rated Credits Undermined Returns Through rigorous credit analysis, we attempted to focus on AMT-free municipal bonds from NewYork issuers with solid revenue streams and sound credit and liquidity profiles, such as securities backed by essential services facilities with well-defined tax revenues.The fund also achieved relatively strong results from its holdings of bonds with intermediate-term maturities, which held up better during the downturn than their longer-term counterparts. However, longer-term bonds and holdings with lower credit ratings were particularly hard-hit, and even a relatively small amount of such securities dampened the funds results. Staying Cautious in a Turbulent Market As of the end of the reporting period, the U.S. economic downturn and financial crisis have persisted.Therefore, we intend to maintain a cautious approach, including a focus on income-oriented municipal bonds with maturities in the 15- to 20-year range and strong credit and liquidity profiles. December 15, 2008 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-NewYork residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors in 2007. Capital gains, if any, are fully taxable. Return figures provided reflect the absorption of certain expenses by The Dreyfus Corporation pursuant to an agreement in effect until July 31, 2009, at which time it may be extended, modified or terminated. Had these expenses not been absorbed, the funds return would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged and geographically unrestricted total return performance benchmark for the long-term, investment- grade, tax-exempt bond market. Index returns do not reflect the fees and expenses associated with operating a mutual fund. 3 Source: Lipper Inc. The Fund 5  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A shares, Class B shares and Class C shares of Dreyfus NewYork AMT-Free Municipal Bond Fund on 11/30/98 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date. All dividends and capital gain distributions are reinvested. Effective December 1, 2008, the fund changed its name from Dreyfus Premier New York AMT-Free Municipal Bond Fund to Dreyfus New York AMT-Free Municipal Bond Fund. The fund invests primarily in NewYork municipal securities and the funds performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all share classes.The Index is not limited to investments principally in NewYork municipal obligations and does not take into account charges, fees and other expenses.The Index, unlike the fund, is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall.These factors can contribute to the Index potentially outperforming or underperforming the fund. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 11/30/08 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) (10.58)% 0.23% 2.52% without sales charge (6.36)% 1.16% 3.00% Class B shares with applicable redemption charge  (10.37)% 0.32% 2.68% without redemption (6.79)% 0.65% 2.68% Class C shares with applicable redemption charge  (7.97)% 0.40% 2.23% without redemption (7.07)% 0.40% 2.23% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Performance for Class B shares assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus NewYork AMT-Free Municipal Bond Fund from June 1, 2008 to November 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2008 Class A Class B Class C Expenses paid per $1,000  $ 4.09 $ 6.49 $ 7.68 Ending value (after expenses) $924.70 $922.50 $921.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2008 Class A Class B Class C Expenses paid per $1,000  $ 4.29 $ 6.81 $ 8.07 Ending value (after expenses) $1,020.75 $1,018.25 $1,017.00  Expenses are equal to the funds annualized expense ratio of .85% for Class A, 1.35% for Class B and 1.60% for Class C; multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS November 30, 2008 Long-Term Municipal Coupon Maturity Principal Investments95.6% Rate (%) Date Amount ($) Value ($) New York86.2% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peters Hospital of the City of Albany Project) 5.25 11/15/27 2,000,000 1,526,060 Dutchess County Industrial Development Agency, Civic Facility Revenue (Bard College Civic Facility) 5.00 8/1/22 775,000 707,714 Hempstead Industrial Development Agency, Civic Facility Revenue (Adelphi University Civic Facility) 5.00 10/1/30 1,565,000 1,409,142 Hempstead Industrial Development Agency, Civic Facility Revenue (Adelphi University Civic Facility) 5.00 10/1/35 1,500,000 1,313,655 Huntington Housing Authority, Senior Housing Facility Revenue (Gurwin Jewish Senior Residences Project) 6.00 5/1/29 1,370,000 988,359 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 1,500,000 1,503,375 Long Island Power Authority, Electric System General Revenue (Insured; FGIC) 5.00 12/1/19 1,000,000 975,220 Metropolitan Transportation Authority, Transit Facilities Revenue (Insured; FSA) 5.13 1/1/12 1,225,000 a 1,336,683 Metropolitan Transportation Authority, Transit Facilities Revenue (Insured; FSA) 5.13 7/1/12 1,775,000 a 1,954,932 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 1,000,000 1,043,920 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 1,500,000 1,304,190 Metropolitan Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 11/15/18 4,000,000 4,068,600 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Nassau County Industrial Development Agency, Continuing Care Retirement Community Revenue (Amsterdam at Harborside Project) 6.50 1/1/27 1,250,000 1,015,575 New York City, GO 6.75 2/1/09 140,000 141,425 New York City, GO 5.38 12/1/11 850,000 a 931,736 New York City, GO 5.00 11/1/19 2,000,000 1,999,920 New York City, GO 5.38 12/1/20 150,000 150,531 New York City, GO 5.00 8/1/21 2,000,000 1,941,020 New York City, GO 5.25 8/15/24 1,420,000 1,377,045 New York City Housing Development Corporation, Capital Fund Program Revenue (New York City Housing Authority Program) (Insured; FGIC) 5.00 7/1/25 2,265,000 2,110,006 New York City Industrial Development Agency, Civic Facility Revenue (Vaughn College of Aeronautics and Technology Project) 5.25 12/1/36 1,000,000 623,920 New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 5.00 8/1/36 4,000,000 3,251,200 New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 6.25 3/1/15 2,000,000 1,658,880 New York City Transitional Finance Authority, Building Aid Revenue 4.50 1/15/38 2,000,000 1,542,980 New York City Transitional Finance Authority, Building Aid Revenue (Insured; FGIC) 5.00 7/15/25 1,000,000 937,610 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City Transitional Finance Authority, Building Aid Revenue (Insured; FGIC) 5.00 7/15/36 2,000,000 1,741,280 New York City Transitional Finance Authority, Future Tax Secured Revenue 6.00 5/15/10 450,000 a 483,066 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/25 1,205,000 1,190,058 New York Liberty Development Corporation, Revenue (National Sports Museum Project) 6.13 2/15/19 1,000,000 b 119,400 New York State Dormitory Authority, Catholic Health Services of Long Island Obligated Group Revenue (Saint Francis Hospital Project) 5.00 7/1/21 2,000,000 1,667,980 New York State Dormitory Authority, Consolidated Second General Resolution Revenue (City University System) (Insured; FGIC) 5.75 7/1/16 1,000,000 1,039,560 New York State Dormitory Authority, FHA-Insured Mortgage HR (The Long Island College Hospital) 6.00 8/15/15 1,760,000 1,840,960 New York State Dormitory Authority, FHA-Insured Mortgage HR (The New York and Presbyterian Hospital) (Insured; FSA) 5.25 8/15/27 1,000,000 955,180 New York State Dormitory Authority, Insured Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/16 975,000 1,023,487 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; AMBAC) 5.00 7/1/32 1,345,000 1,201,220 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, LR (State University Educational Facilities) (Insured; FGIC) 5.50 7/1/11 1,000,000 a 1,088,880 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/31 2,000,000 1,952,300 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.63 7/1/16 4,000,000 4,273,240 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; FSA) 5.75 7/1/18 1,000,000 1,082,690 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/24 2,000,000 2,017,500 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 2,000,000 1,920,360 New York State Dormitory Authority, Revenue (Fordham University) (Insured; Assured Guaranty) 5.00 7/1/33 1,000,000 909,200 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 5.00 7/1/35 1,000,000 929,200 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.00 2/15/28 880,000 802,806 New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 6.88 7/1/19 1,000,000 973,590 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 5.50 7/1/26 2,000,000 1,691,000 New York State Dormitory Authority, Revenue (New York State Department of Health) (Insured; CIFG) 5.00 7/1/25 2,500,000 2,306,125 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (North Shore-Long Island Jewish Obligated Group) 5.00 5/1/25 2,750,000 2,272,930 New York State Dormitory Authority, Revenue (NYU Hospitals Center) 5.25 7/1/24 1,000,000 746,780 New York State Dormitory Authority, Revenue (NYU Hospitals Center) 5.00 7/1/26 1,000,000 705,690 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 1,500,000 1,116,375 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 6.00 7/1/33 3,250,000 3,196,473 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.88 5/15/17 2,000,000 2,213,100 New York State Dormitory Authority, Revenue (University of Rochester) 5.00 7/1/34 2,870,000 2,604,267 New York State Dormitory Authority, South Nassau Communities HR (Winthrop South Nassau University Health System Obligated Group) 5.50 7/1/23 1,650,000 1,372,322 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/23 1,500,000 1,489,005 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 3/15/34 1,575,000 1,471,853 New York State Thruway Authority, General Revenue (Insured; FGIC) 5.00 1/1/27 3,000,000 2,852,400 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/25 2,000,000 1,975,680 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/27 2,000,000 1,900,760 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/19 3,000,000 3,090,870 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/22 2,000,000 1,988,900 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.25 3/15/27 1,000,000 1,002,010 New York State Urban Development Corporation, State Personal Income Tax Revenue (Economic Development and Housing) (Insured; AMBAC) 5.00 12/15/23 2,000,000 1,989,500 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Insured; FGIC) 5.50 3/15/13 2,450,000 a 2,759,435 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 5.55 11/15/15 1,970,000 1,702,257 Orange County Industrial Development Agency, Life Care Community Revenue (Glenn Arden, Inc. Project) 5.63 1/1/18 1,000,000 806,390 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/23 2,000,000 1,994,740 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/31 1,000,000 917,320 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/36 1,000,000 892,570 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 3/1/36 2,000,000 1,723,460 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/26 1,380,000 1,299,808 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/31 1,335,000 1,207,614 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 2,000,000 1,539,580 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/21 3,930,000 3,877,613 Triborough Bridge and Tunnel Authority, General Purpose Revenue 6.00 1/1/12 2,000,000 2,129,280 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/33 2,000,000 1,832,120 Triborough Bridge and Tunnel Authority, Subordinate Revenue (Insured; MBIA, Inc.) 5.00 11/15/32 2,000,000 1,827,960 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/45 U.S. Related9.4% Childrens Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 7/1/10 a Guam Waterworks Authority, Water and Wastewater System Revenue 7/1/35 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 7/1/38 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty) 7/1/28 Puerto Rico Commonwealth, Public Improvement GO 7/1/14 Puerto Rico Commonwealth, Public Improvement GO 7/1/16 a Puerto Rico Electric Power Authority, Power Revenue 7/1/38 Puerto Rico Electric Power Authority, Power Revenue (Insured; FSA) 7/1/10 a Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; MBIA, Inc.) 7/1/10 a Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 7/1/46 Total Long-Term Municipal Investments (cost $149,917,000) 16 Short-Term Municipal Coupon Maturity Principal Investments2.9% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (LOC; Landesbank Baden-Wurttemberg) 1.00 12/1/08 1,100,000 c 1,100,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Dexia Credit Locale) 1.00 12/1/08 3,010,000 c 3,010,000 Total Short-Term Municipal Investments (cost $4,110,000) Total Investments (cost $154,027,000) 98.5% Cash and Receivables (Net) 1.5% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Non-income producing security; interest payments in default. c Variable rate demand noterate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 17 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 18 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 33.9 AA Aa AA 31.0 A A A 16.3 BBB Baa BBB 10.9 BB Ba BB 1.7 F1 MIG1/P1 SP1/A1 3.0 Not Rated d Not Rated d Not Rated d 3.2  Based on total investments. d Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 19 STATEMENT OF ASSETS AND LIABILITIES November 30, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of Investments Cash Interest receivable Receivable for shares of Beneficial Interest subscribed Prepaid expenses Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) Payable for shares of Beneficial Interest redeemed Accrued expenses Net Assets ($) Composition of Net Assets ($): Paid-in capital Accumulated net realized gain (loss) on investments Accumulated net unrealized appreciation (depreciation) on investments Net Assets ($) Net Asset Value Per Share Class A Class B Class C Net Assets ($) Shares Outstanding Net Asset Value Per Share ($) See notes to financial statements. 20 STATEMENT OF OPERATIONS Year Ended November 30, 2008 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 832,632 Shareholder servicing costsNote 3(c) 461,658 Distribution feesNote 3(b) 114,044 Professional fees 69,647 Registration fees 33,419 Prospectus and shareholders reports 19,473 Interest and expense related to floating rate notes issuedNote 4 17,314 Custodian feesNote 3(c) 16,260 Trustees fees and expensesNote 3(d) 8,346 Loan commitment feesNote 2 970 Miscellaneous 31,872 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (183,102) Lessreduction in fees due to earnings creditsNote 1(b) (4,624) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (968,461) Net unrealized appreciation (depreciation) on investments (14,893,339) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 21 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares Class B Shares Class C Shares Net realized gain on investments: Class A Shares Class B Shares Class C Shares Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares Class B Shares Class C Shares Dividends reinvested: Class A Shares Class B Shares Class C Shares Cost of shares redeemed: Class A Shares Class B Shares Class C Shares Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period 22 Year Ended November 30, 2008 2007 Capital Share Transactions: Class A a Shares sold 3,013,815 1,400,215 Shares issued for dividends reinvested 328,115 301,742 Shares redeemed (2,782,324) (1,937,127) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 20,159 1,406 Shares issued for dividends reinvested 16,568 24,128 Shares redeemed (345,675) (556,040) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 341,748 196,809 Shares issued for dividends reinvested 17,559 12,985 Shares redeemed (151,893) (93,084) Net Increase (Decrease) in Shares Outstanding a During the period ended November 30, 2008, 131,525 Class B shares representing $1,866,412, were automatically converted to 131,516 Class A shares and during the period ended November 30, 2007, 296,399 Class B shares representing $4,325,569 were automatically converted to 296,362 Class A shares. See notes to financial statements. The Fund 23 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended November 30, Class A Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments Total Distributions Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets c Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 24 Year Ended November 30, Class B Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 14.43 14.88 14.79 15.00 15.33 Investment Operations: Investment incomenet a .49 .49 .50 .48 .50 Net realized and unrealized gain (loss) on investments (1.44) (.41) .33 (.18) (.17) Total from Investment Operations (.95) .08 .83 .30 .33 Distributions: Dividends from investment incomenet (.49) (.50) (.50) (.48) (.50) Dividends from net realized gain on investments (.06) (.03) (.24) (.03) (.16) Total Distributions (.55) (.53) (.74) (.51) (.66) Net asset value, end of period 12.93 14.43 14.88 14.79 15.00 Total Return (%) b (6.79) .53 5.71 2.06 2.18 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.52 1.53 1.50 1.50 1.51 Ratio of net expenses to average net assets 1.36 1.39 1.38 1.48 1.51 c Ratio of net investment income to average net assets 3.49 3.41 3.43 3.19 3.30 Portfolio Turnover Rate 32.04 17.81 30.45 52.26 21.53 Net Assets, end of period ($ x 1,000) 5,997 11,147 19,390 24,710 30,960 a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 25 FINANCIAL HIGHLIGHTS (continued) Year Ended November 30, Class C Shares Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment incomenet a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet Dividends from net realized gain on investments Total Distributions Net asset value, end of period Total Return (%) b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets Ratio of net expenses to average net assets c Ratio of net investment income to average net assets Portfolio Turnover Rate Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 26 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus New York AMT-Free Municipal Bond Fund (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company. The funds investment objective is to maximize current income exempt from federal, New York state and New York city personal income taxes to the extent consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the funds Board of Trustees held on July 22, 2008, the Board approved, effective December 1, 2008, a proposal to change the name of the fund from Dreyfus Premier New York AMT-Free Municipal Bond Fund to Dreyfus New York AMT-Free Municipal Bond Fund. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A, Class B and Class C. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from these estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. 28 The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the funds investments carried at fair value: Investments in Other Financial Valuation Inputs Securities ($) Instruments ($)  Level 1Quoted Prices 0 0 Level 2Other Significant Observable Inputs 141,905,530 0 Level 3Significant Unobservable Inputs 0 0 Total 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The fund has arrangements with the custodian and cash management banks whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net.
